Waters, Member,
This matter comes before the board as an appeal from a refusal of the Department of Environmental Resources (hereinafter “department”) to reimburse the appellant township for one-half of the expenses incurred by the township in enforcing for 1973, the provisions of the Pennsylvania Sewage Facilities Act of January 24, 1966, P. L. (1965) 1535, 35 PS §750.1, et seq.
FINDINGS OF FACT
1. Appellant, Lower Paxton Township, carried out certain functions pertaining to enforcement of the Pennsylvania Sewage Facilities Act during the calendar year 1973.
2. The expenses incurred in the enforcement program for the township were $4,615.60.
3. During the calendar year 1973, the township issued some permits for on-lot sewage disposal systems which lots the department later found to be unsuitable for such systems.
4. Although there is no township ordinance allowing holding tanks in the township, this was allowed by the township on at least one occasion.
5. The township enforcement officer frequently made no independent verification of certain information provided to the township for the purpose of obtaining approval of an on-lot disposal system.
6. Despite the same continued practice carried on by the township in enforcement of the act, the department made no objection to these procedures when application for the 1972 reimbursement was submitted, and paid by the department.
7. The Secretary of Environmental Resources did not, at any time, pass upon the application submitted *348by the township. A refusal thereof was made by John A. Sheffer, Jr., in a letter to the township dated March 27, 1974, from which this appeal was taken.
CONCLUSIONS OF LAW
1. The board has jurisdiction over the parties and subject matter of this proceeding.
2. The township made a proper application for reimbursement pursuant to section 9 of the Pennsylvania Sewage Facilities Act of January 24, 1966, P. L. (1965) 1535, 35 PS §750.1.
3. This act provides:
“Municipalities complying with the provisions of this act in a manner deemed satisfactory by the secretary shall be reimbursed annually by the department from funds specifically appropriated for such purpose equal to one-half of the cost of the expenses incurred by the municipalities in the enforcement of the provisions of this act”: January 24,1966, P. L. (1965) 1535, sec. 9, 35 PS §750.9.
4. The Department of Environmental Resources did not properly deny the application submitted by the township, inasmuch as the matter was not passed upon by the Secretary of Environmental Resources, who is specifically required to do so under the Act.*
5. The Secretary, as opposed to the Department, may find under all of the evidence, that the township has not performed its statutory duty so ineffectively as to require the harsh sanction of denying reimbursement. Although the evidence will support such a decision, the discretion granted to the Secretary is broad, and other facts may lead him to a different exercise thereof.
*349ORDER
And now, September 16, 1974, this matter is hereby remanded to the Secretary of Environmental Resources for his disposition.

 We decide only that the Secretary has not made a determination on the application and, even if a delegation of authority is permitted, it was not shown to have occurred.